PER CURIAM.
This is a motion to dismiss the appeal, so called, taken from a judgment for the defendant in an action at law. Instead of obtaining a writ of error, the plaintiff in the suit in the court below served a notice of appeal upon the attorney for the defendant, and the judge of the court below indorsed it “Appeal allowed,” and afterwards signed a citation. This court did not obtain jurisdiction, and the motion is therefore granted. In Stevens v. Clark, 62 Fed. 321, 10 C. C. A. 379, the authorities are collected, and that decision is in all respects in point.
Ordered accordingly.